Citation Nr: 0323616	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  02-14 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center 
in Philadelphia, Pennsylvania




THE ISSUES

1.  Entitlement to service connection for claimed arthritis 
of the ankles.  

2.  Entitlement to service connection for the claimed 
residuals of a left leg injury.  

3.  Entitlement to service connection for claimed headaches.  




REPRESENTATION

Appellant represented by:	AGO-10, Berks County 
Department of Veterans Affairs





ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had verified active service from August 1965 to 
August 1968 with six years prior active service.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2001 rating decision by the RO.  

In his September 2002 Substantive Appeal, the veteran 
indicated that he wanted to appear for a videoconference 
hearing to offer testimony before a Veterans Law Judge.  The 
veteran was sent notice of the hearing, which was scheduled 
by the RO for twelve days after the date of the notification 
letter.  The Board notes, however, that VA Manual provisions 
require 30 days notice for such a hearing unless the veteran 
waives that requirement.  

As the veteran did not provide such a waiver, the case was 
remanded by the Board to the RO in December 2002 to 
reschedule the requested videoconference hearing.  The 
videoconference hearing was thereafter scheduled for February 
2003 and the veteran was provided notice of the hearing.  

In January 2003 correspondence, the veteran declined the 
scheduled video hearing, indicating that he preferred to wait 
for a future visit by a Veterans Law Judge.  As such, the 
case was once again remanded by the Board to the RO in 
February 2003 to schedule a "Travel Board" hearing at the 
RO before a Veterans Law Judge.  

The veteran failed to report to a scheduled hearing in April 
2003, and the case was thereafter returned to the Board.  

(The issues of service connection for claimed bilateral ankle 
disabilities and claimed residuals of a left leg injury will 
be discussed in the Remand portion of this document.  )  



FINDINGS OF FACT

1.  The veteran is not shown to have had chronic headaches in 
service or for many years thereafter.  

2.  The veteran currently is not shown to have headaches due 
to a reported concussion or other event in service.  



CONCLUSION OF LAW

The veteran is not shown to have a disability manifested by 
headaches due to disease or injury that was incurred in or 
aggravated by service; nor may any be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1153, 
5107(a), 7104 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.304, (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that service connection is warranted for 
his headaches that are the residual of a concussion suffered 
in service when he was hit by a car in 1967.  

A careful review of the veteran's service medical records 
notes that the veteran had a headache in February 1961 
related to a complaint of blurred vision.  

The service medical records also confirm that the veteran was 
hit by a car in April 1967 and spent a week in the hospital 
with pain in the left thigh and knee.  He was not knocked 
out.  The records do not show that the veteran suffered from 
any head trauma as a result of being hit by the car.  The 
service medical records do not show that the veteran 
complained of chronic headaches.  

In conjunction with his claim of service connection, the 
veteran was afforded a VA examination in August 2001 when he 
reported that he had had headaches for the past 10-12 years.  
Significantly, the veteran reported that he did not have them 
during service.  

The veteran described the headaches as occurring on the 
vertex or left side of the head.  The headaches were steady 
in nature, occasionally throbbing, unassociated with nausea 
and vomiting, associated with phonophobia and sonophobia, 
unassociated with scintillating scotomata.  He had about one 
headache per month, sometimes they woke him up.  The veteran 
sometimes had neck pain with the headaches.  He did not take 
medication for the headaches.  

A neurological evaluation revealed that the cranial nerves II 
through XII were normal.  His finger to nose and heel to shin 
were normal.  A motor examination was 5/5, and a sensory 
examination was intact.  There was some tenderness at the 
left nuchal insertion.  His deep tendon reflexes were 2+ in 
the upper extremities, 3+ at the knees with a crossed 
adduction.  The plantar responses were flexor.  The 
impression was that the veteran might have mixed muscle 
contraction/migraine headaches, possibly related to cervical 
degenerative joint disease.  

The Board also points out that, in March 2001, the RO sent 
correspondence to the veteran explaining what evidence was 
needed to substantiate the veteran's claims of service 
connection.  More specifically, the RO explained that the 
evidence necessary to substantiate the veteran's claims 
included competent medical evidence showing that the veteran 
had current disability as a result of the claimed injury in 
service.  

The veteran never responded to the RO's request for 
additional evidence or information necessary to obtain 
additional evidence.  

Pertinent laws and regulations provide that service 
connection may be granted for disability resulting from 
disease or injury incurred in the line of duty or for 
aggravation of a pre-existing injury suffered, or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).  

In this case, the service medical records show that the 
veteran had one episode of headaches associated with 
complaints of a vision problem in 1961.  However, the service 
medical records do not show complaints or findings of a 
headache disability or a concussion associated with the 1967 
accident.  It is pertinent to note in this regard that the 
veteran reported that he had not had the headaches during 
service at the time of the recent VA examination.  

Furthermore, there is no competent that the veteran suffered 
from chronic headaches during service.  Thus, the Board finds 
that the service medical records are completely negative for 
any inservice incidence of a chronic headache disability.  
The recent VA examiner related his headache manifestations to 
cervical degenerative joint disease.  

Moreover, at the August 2001 VA examination, the veteran 
indicated that he had had headaches for the past 10-12 years, 
over twenty years after his discharge from service in 1968.  
The Board finds, based on review of the entire evidentiary 
record, that the veteran did not manifest complaints or 
findings of a headache disability until many years after 
service.  

Absent competent evidence showing that he has current 
headache disability due to disease or injury that was 
incurred in or aggravated by service, the claim must be 
denied.  

Accordingly, the Board concludes that service connection for 
a claimed headache disability is not warranted.  38 U.S.C.A. 
§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).  



ORDER

Service connection for headaches is denied.  



REMAND

The veteran asserts that service connection is warranted for 
bilateral ankle disability and the residuals of a left leg 
injury.  More specifically, the veteran maintains that he 
suffered ankle injuries in service that have resulted in 
arthritis of the ankles.  In addition, the veteran asserts 
that he incurred an injury to his left leg when he was hit by 
a car in 1967.  

A careful review of the veteran's service medical records 
shows that the veteran sprained his right ankle ligaments in 
July 1960.  A March 1962 radiographic report noted that the 
right ankle was symptomatic.  No bone or joint abnormalities 
were seen.  

An October 1963 entry notes that the veteran bruised his left 
ankle with a bowling ball.  There was no swelling or 
limitation of motion.  

The veteran twisted his right ankle in May 1965.  The 
radiographic report indicated that there was no evidence of 
fracture.  

The veteran sprained his right ankle in November 1966.  The 
radiographic report indicated that there were no 
abnormalities noted.  

A radiographic report of the veteran's left leg from May 1967 
noted the veteran had been hit by a car three weeks prior 
thereto.  AP and lateral views of the upper two thirds of the 
left tibia showed no change since previous films.  No 
fracture was seen, but a calcific density was again noted and 
might have represented either an exostosis or myocytis which 
would have appeared more likely.  

The records indicate that the veteran was treated at a German 
hospital for an injury to the left tibia and femur after he 
was hit by a car in April 1967 in Germany.  

In September and November 1967, the veteran continued to 
complain of having pain in the left leg.  

The veteran's May 1968 separation examination is negative for 
any findings, complaints or diagnosis of a chronic ankle 
disability or left leg disability.  

In conjunction with his claims of service connection, the 
veteran was afforded VA examinations in July 2001.  

The general medical examination was conducted without a 
review of the veteran's claims file.  There was no discussion 
of the veteran's claimed residuals of a left leg injury.  

It is unclear whether the joints examination, also in July 
2001, was also conducted without a review of the claims file.  
The veteran complained of having constant pain of the left 
leg and pain in the ankle joints.  The examiner noted that 
the radiographic evidence revealed that the ankle joint had a 
past fracture which was healed.  

Also, an osteochondral defect was noted at the anterior 
process at the talar dome.  The assessment, with regard to 
the ankles, was that of degenerative joint changes occurring 
within the ankle joint.  It was unclear whether the veteran 
was referring to the right or left ankle joint, or both ankle 
joints.  

Moreover, the examiner did not provide an opinion as to the 
likely etiology of the ankle disability.  In addition, the 
examiner did not comment on an examination of the left leg, 
so it is unclear whether the veteran has a current left leg 
disability as a residual of the injury suffered during 
service.  

The Board finds that the aforementioned VA examinations are 
not adequate for the purposes of determining whether service 
connection is warranted for bilateral ankle disabilities 
and/or residuals of a left leg injury.  As such, the veteran 
should be afforded VA examinations to determine the current 
nature and likely etiology of the claimed conditions.  

In light of the need for an additional examination, the 
veteran should be afforded an opportunity to provide 
additional pertinent medical records to substantiate his 
claim of service connection.  

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The RO should take appropriate action 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for ankle 
and/or left leg disabilities, including 
arthritis, not previously identified.  
After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
Once obtained, all records must be 
associated with the claims folder.  

2.  The RO then should schedule the 
veteran for a VA examination to determine 
the current nature and the likely 
etiology of the claimed ankle 
disabilities and left leg injury 
residuals.  All indicated tests must be 
conducted.  The claims folder must be 
made available to and reviewed by the 
examiner prior to the requested study.  
The examiner in this regard should elicit 
from the veteran and record a full 
clinical history referable to the claimed 
bilateral ankle and left leg 
disabilities.  Based on his/her review of 
the case, the examiner should provide an 
opinion, with adequate rationale, as to 
whether the veteran has current 
disability manifested by arthritis of the 
ankles and/or residuals of a left leg 
injury due to disease or injury which was 
incurred in or aggravated by service.  A 
complete rationale for any opinion 
expressed must be provided.  The 
examination report should be associated 
with the claims folder.  

3.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claims.  The 
RO in this regard must ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000 (VCAA) is completed.  If any 
benefit sought on appeal remains denied, 
then the veteran and his representative 
should be provided with a Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.



 




